Case 1:21-cv-00250-KG-KK Document 10 Filed 03/29/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

JEREMY DEAR,

Plaintiff,
vs. No. CV 21-250 KG/KK
SARITA NAIR, et al.,

Defendants.

ORDER SETTING EXPEDITED BRIEFING SCHEDULE

This matter is before the Court on Plaintiff Jeremey Dear’s Opposed Motion for
Temporary Restraining Order and Preliminary Injunction (Motion) (Doc. 6), filed March 23,
2021. In light of the exigency alleged, the Court orders expedited briefing to facilitate the
Motion’s timely disposition. See (Doc. 6).

It is therefore ordered that Defendants shall file a response to Plaintiff's Motion no later
than April 2, 2021. Plaintiff shall file his reply in support of the Motion no later than April 7,
2021. Inhis reply, Plaintiff is directed to explain the authority he relies on in requesting that
this Court “grant a temporary restraining order that [] stays the state court proceedings including
any discovery promulgated while this matter is being litigated before this Court.” (Doc. 6) at 7;
Cf 28 U.S.C. § 2283 (explaining that “court of the United States may not grant an injunction to
stay proceedings in a State court” except under congressionally authorized circumstances).

IT IS SO ORDERED.

 
